L
/                    OFFICE   OF THE   ATTORNEY     OENERALOFTEmS
                                           AUSTIN

    Q-  c.MANN
    m-nn O=*WL                                                          ;::f>
                                                                    -   ,. /



             Honorabla Chas. II. Ca8tner, 6hlef
             %le8mo6ynary nlvlelon
             State Board of Oantrol
             Austin, Texas

             Dear Dr. Castuera




                           2bAsrlll a&n                       of your letter
                 of lnqulrg, as fol~o~st


                                                            Of the stat8
                                                             has submit-




                                  6ncl support of a parent
                                  far a long porioa waause
                                  of the diroroe or tle60rtlon
                                  of a parent.**

                           There is no gmaral statut0 deCLnlng the etatue
                 of a ohilir as an oqhan OT half-orphan by Peaeon f& t&e
                 death of one of th0 gailrenta,or tlm dlroroement of the
                 pir, cr the desertian by the 0110 or the otbor of the
                 plrents .
Dr.   Chas.   W .   Castner   -   pagla   2




          Al'ticle 6960, VBIpOu*s Civil Statutes, SQctlou
1, Subdiviaicm (Q), aeflnQs as f0110wst

                    yTh% tom *dopvzxIent chkldv meaus a
              ne0dy child uudQr the age of fourteen
              (14) years, vho has boon deprived of pa-
              rental support or care by reason of tho
              death, continued absence from the home,
              or physical or mental inoapaclty of a
              parent, and whose relatives Liable under
              the law for his support, are not able to
              provide adequate care or support for such
              child without publio assietauce, and who
              llvlug with his father, adoptive father,
              mother, adoptive mother, graudfather,
              grandf'athor-in-law, great-grandfather,
              gra.mZmother, graudmther-in-law,   goat-
              grauduother, stopfather, stepmother (but
              not thQir pamnts), brother, brother of
              the half' blood, brother-in-law, adopfivs
              brother, sister, sleter of'the half bloQd,
              sister-in-law, adoptive sister, etep-
              brother,   step-sister, uncle and aunt of
              the whole or half blood, uualo-in-law,
              aunt-in-law, great-uncle, or gmat-au&
              in a plaoe maintaiu8d by oue or more of
              such relatives as his or her holile..

               Sections 22, 23 and 24 of the Aat are as followst


                   wSaa. 22.    The amount of assistance
              which shall be granted for any needy de-
              pondent ohild shall be dQter+ned by the
              State Department through its district or
              county agencies in thQ Oounty or di&riCt
              fn which the child FQsidQB, with dUQ re-
              gard t0 the l”Q8OUPCQs  and  XlQQQ5SMl.y QX-
              ponditures of the family of such child
              and the conditions Qxlieting in each ease,
              ax& in accordanae with the rulea and regu-
              lations made by the State Department, and
              &all be suffYcfent, when axlded to all
              othQr IncoW and SUppOrt     avtilablo t0 the
              ohild to proP%d~ such child prith a reason-
              able subsistence compatible with deoenoy
Dr. Chas. G.   cristnor   - pago 3




          aIlit
              health, Within thQ liadtatiom
          CUXI provisicns of the Conetttutlon
          of Texas ac am non prcvidod, or nay
          later be provldod, and, in addlt.lon
          thereto, such funds as the l%ioral
          Ucwerment ieay appropriate and allo-
          cate to the State of Texas from time
          to tinro shall bo d%stributQd to the
          racipionts of assistance In like man-
          nQr as Stata funds are paid under the
          terms of this Aat.


               lsec. 23. Application for as-
          sistance for a ne~%y dependent obdld
          uuder the provisions of this Act
          shall b8 n&de in the manner and upon
          the form prescribed by the State De-
          parttn%nt. Dwin~:the  perioddnrhdob
          assistance Is granted, the Stefe De-
          partment shall have jUrlsdiCtiOu o ver
          general guidance of all children add-
          ed.


                *f&a. 24. llhen tha l.ItYeetigation
          discloses that a ohild tn whose behalf
          application for aeeietanoe hae been
          twuio is a needy dapwdent  child a6 de-
          Mmxl in this Act, aud that euoh child
          is liviug, or will l&ye, wit& one or
          more  of the relativea presaribQd in
          this Act, assistanoo msy be alloyed
          for the support of such obild if other
          provieion~ of th4.s Aat are oomplled
          with.'

           It will be aeon these Seotions are broad, and
ooufer upon the DQpartaient a reasonable and liberal dis-
cretion in prodding for dopexrdont ohildren elisjale for
b8nQfitS.   The *reasonable subsietenaey authorieed to be
8Upp1it,d is detcrmillCd U$Wll the fW3tS %l'Jd
                                             CiXClltl~tt.tUAOS~
aurromdln~. the child at the time OS inquiry, or appliaa-
tion for aid, rather than By any gzestion of the time dur-
ing which the obild has been a depeudent ahild, or of the
oausQ or cause6 whfcb may have prodmeil the COnaitiOile.
          This answer is in&cd zWostgeneral, but we
C;LAhardly be more spaoifia in view of the generality
Of your inquiry.

          Trusti~&+that this will be a sufffclent   anmw
to your question, hovcver, we are